1
2
3
4
5                                   UNITED STATES DISTRICT COURT

6                                 EASTERN DISTRICT OF CALIFORNIA

7
8    IN RE:                                          )   1:19-mc-00063-SAB
                                                     )
9                                                    )   ORDER REGARDING USE OF ELECTRONIC
                                                     )   FILING SYSTEM, DIRECTING APPEARANCE
10   SHIKEB SADDOZAI,                                    BY SUPERVISING DEPUTY ATTORNEY
                                                     )   GENERAL, AND SETTING BRIEFING
11                                                   )   SCHEDULE
                                                     )
12                                                   )   [ECF No. 1]
                                                     )
13                                                   )
14          On August 5, 2019, the Court received a notice from the Plaintiff requesting access to the
15   electronic case filing system at the California Correctional Institution (“CCI”) in Tehachapi.
16          Plaintiff contends that he is not able to utilize the e-filing system at CCI because of “threats
17   and harassment by prison facility law librarian” in charge of e-filing. (ECF No. 1 at 1.) Plaintiff
18   requests to be exempt from filing his complaint through use of the electronic filing system.
19          As Plaintiff is incarcerated at CCI, he is subject to the Standing Order in Re: Procedural Rules
20   for Electronic Submission of Prison Litigation Filed by Plaintiff’s incarcerated at CCI. Pursuant to the
21   standing order, which applies to initial filings: (1) new complaints are subject to e-filing and they may
22   not exceed twenty-five pages in length; and (2) motions seeking relief from the standing order,
23   motions for emergency relief, or motions to increase the page limit shall be no more than fifteen (15)
24   pages. As a California Department of Corrections and Rehabilitation participating facility, no initial
25   documents are accepted for filing by the Clerk of Court unless done pursuant to the standing order or
26   the scanning equipment is inoperable for a period longer than forty-eight (48) hours.
27   ///
28   ///
                                                         1
1             The Court will request the Supervising Deputy Attorney General in charge of the e-service

2    program, Christopher Becker, to address Plaintiff’s contention that he is not allowed to utilize the e-

3    filing system at CCI. After briefing is submitted, the Court will review any documentation and issue a

4    corresponding order and/or set a telephonic hearing, if necessary.

5             Accordingly, it is HEREBY ORDERED that:

6             1.      The Clerk of Court is directed to serve a copy of Plaintiff’s request (ECF No. 1), and a

7                     copy of this order on Supervising Deputy Attorney General, Christopher Becker, at

8                     Christopher.Becker@doj.ca.gov; and

9             2.       Within seven (7) days from the date of service of this order, Mr. Becker shall file a

10                    response to Plaintiff’s request or electronically file the Plaintiff’s complaint, along with

11                    proof of such filing.

12
13
14   IT IS SO ORDERED.

15   Dated:        August 14, 2019
16                                                        UNITED STATES MAGISTRATE JUDGE

17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
